Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn Arnold on August 30, 2021.

The application has been amended as follows: 


CLAIM 1 (Presently Amended) A cartridge for loading a suture onto a suture passing instrument, the cartridge comprising:
a base comprising a seat configured for releasably holding a portion of [[a]]the suture; and 
a housing coupled to the base wherein the housing includes a suture transferring component for transferring the suture portion from the seat onto the suture passing instrument;
the cartridge being configured to  allow relative movement between the  seat  and the housing for aligning the suture  portion with  [[a]]the suture  passing  instrument;
wherein the suture transferring component comprises a push mechanism operable to be moved towards the suture passing instrument received within the cartridge to push the suture into the suture passing instrument.
CANCELED CLAIMS 9 and 10

CLAIM 18 Line 2 after “distal portion of” deleted [[a]] and inserted --the--

CLAIM 45 (Presently Amended) A cartridge for loading a suture onto a suturing instrument, the cartridge comprising:
a housing comprising a chamber defining a recess for axially receiving a distal portion of [[a]]the suturing instrument therethrough;
a seat adjacent the recess for releasably holding a portion of [[a]]the suture; and
a restraint configured for constraining movement of the suturing instrument relative to the seat, for facilitating alignment of the seat with the suturing instrument received through the recess to permit transfer of the suture portion from the seat into the suturing instrument; 
the cartridge being configured to allow relative movement between the seat and the housing for aligning the suture portion with the suturing instrument;
wherein the housing includes a suture transferring component for transferring the suture portion from the seat onto the suturing instrument, wherein the suture transferring component comprises a push mechanism operable to be moved towards the suturing instrument received within the cartridge to push the suture into the suturing instrument.

CLAIM 98 Line 1 after “method of claim” deleted [[101]] and inserted --102--
CLAIM 98 Line 2 after “terminates in” deleted [[a]] and inserted --the--
CLAIM 98 Line 3 after “suture end with” deleted [[the]] and inserted --a--

CLAIM 100 (Currently Amended) The method of claim [[101]]102, wherein the step of aligning the suture portion with the suturing instrument the seat of the cartridge to move automatically to align [[a]]the portion of the suture with [[the]]- a suture receiving passage of the suturing instrument.

CANCELED CLAIM 101
CLAIM 102 (Presently Amended) A method of suturing [[on]] an intervertebral disc, the method comprising the steps of:
loading a suture onto a suturing instrument at a point of use comprising;
inserting the suturing instrument into a cartridge, the cartridge comprising a base comprising a seat configured for releasably holding a portion of the suture, and a housing coupled to the base comprising a suture transferring component;
aligning the portion of the suture with the suturing instrument by moving the seat relative to the housing; 
transferring the suture portion from the seat onto the suturing instrument, wherein the suture transferring component comprises a push mechanism operable to push a suture for transferring into the suturing instrument; and
the intervertebral disc using the suturing instrument.

CLAIM 104 (Presently Amended) A suturing system comprising:
a suturing instrument defining a tissue receiving gap and comprising a suture passing member defining a suture receiving passage therein; and
a cartridge, the cartridge comprising;
a base comprising a seat configured for releasably holding a suture portion;
a housing coupled to the base wherein the housing includes a suture transferring component for transferring the suture portion from the seat onto the suturing instrument;
the cartridge being configured to allow relative movement between the seat and the housing for aligning the suture portion with the suturing instrument;
wherein the suture transferring component comprises a push mechanism operable to be moved towards the suturing instrument received within the cartridge to push the suture portion into the suturing instrument.


CLAIM 105 (Currently Amended) The suturing system of claim 104, wherein is automatically moveable upon 

CANCELED CLAIM 125

Drawings
The drawings were received on July 14, 2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “push mechanism” in claims 1, 45, 102, and 104.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See for example “push mechanism” comprising a push rod (paragraph [00211-00212] of instant specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Election/Restrictions
Claims 1-8, 18, 19, 23, 36-38, 45, and 121 are allowable. Claims 98, 100, 102-106, 110, and 111, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (drawn to a cartridge for , Group II (drawn to a method of suturing an intervertebral disc), and Group III (drawn to a suturing system), as set forth in the Office action mailed on June 29, 2018, is hereby withdrawn and claims 98, 100, 102-106, 110, and 111 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8, 18, 19, 23, 36-38, 45, 98, 100, 102-106, 110, 111, and 121 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a cartridge for loading a suture onto a suturing instrument as claimed or a method of suturing an intervertebral disc using the claimed cartridge and suturing instrument, particularly wherein the seat holding the suture is moveable with respect to the housing to align the suture with the suturing instrument in combination with a suture transferring component comprising a push mechanism operable to be moved towards the suturing instrument received within the cartridge to push the suture into the suturing instrument.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771